DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
This action is in response to applicant’s filing on 9/15/2020. Claims 1-20 are pending and considered below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“goal state module”, “curiosity module” and “planning module” are a non-transitory computer readable medium, logic, a software-controlled microprocessor, a discrete logic circuit, an analog circuit, a digital circuit, a programmed logic device, a memory device, logic gates, a combination of gates, and/or other circuit components, as disclosed in applicant’s specification, paragraphs [0026] and [0037] (PGPub) and FIG. 1, computing device-104, goal module-120, curiosity module-122, and planning module-124.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 1 is objected to because of the following informalities:  
in claim 1, line 2, “in goal” should be “associated with”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating the judicial exception into a practical application and without an additional element which amounts to significantly more than the judicial exception.
Regarding claims 1-7, step 1 analysis, the subject matter of claims 1-7 is included in the four patent-eligible subject matter categories (e.g., process, machine, manufacture or composition of matter). Claims 1-7 are directed to a device. (Paragraph [0026] of applicant’s specification defines a module as a non-transitory computer readable medium, logic, a software-controlled microprocessor, a discrete logic circuit, an analog circuit, a digital circuit, a programmed logic device, a memory device, logic gates, a combination of gates, and/or other circuit components.)

Claims 1-7 are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claim limitations recite a revised step 2A, prong one, abstract idea (a mental process involving observation and evaluation which could be performed in the human mind). Claims 1-7 are directed to a device for updating a motion plan based on a goal state and a curiosity reward. This limitation is a simple process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the claims encompass a driver deciding to accelerate to see a preceding vehicle instead of changing lanes to pass the preceding vehicle. Thus, the claims recite a mental process.
Claims 1-7 do not include any revised step 2A, prong two, additional elements.
Claims 1-7 include the step 2B additional elements of a goal state module, a curiosity module, and a planning module. Applicant’s specification does not provide any indication that the modules are anything other than conventional computer modules. Updating a motion plan is a well-understood, routine and conventional function when claimed using a generic computer module. Computer modules are widely prevalent and in common use in autonomous vehicles. A computer module is not significantly more than the judicial exception since it is a well-understood, routine and conventional feature previously known to the autonomous vehicle industry. Therefore, claims 1-7 are rejected under 35 U.S.C. 101.
Regarding claims 8-14, step 1 analysis, the subject matter of claims 8-14 is included in the four patent-eligible subject matter categories (e.g., process, machine, manufacture or composition of matter). Claims 8-14 are directed to a method.
Claims 8-14 are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claim limitations recite a revised step 2A, prong one, abstract idea (a mental process involving observation and evaluation which could be performed in the human mind). Claims 8-14 are directed to a method for updating a motion plan based on a goal state and a curiosity reward. This limitation is a simple process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the claims encompass a driver deciding to accelerate to see a preceding vehicle instead of changing lanes to pass the preceding vehicle. Thus, the claims recite a mental process.
Claims 8-14 do not include any revised step 2A, prong two, additional elements.
Claims 8-14 do not include any step 2B additional elements. Therefore, claims 8-14 are rejected under 35 U.S.C. 101.
Regarding claims 15-20, step 1 analysis, the subject matter of claims 15-20 is included in the four patent-eligible subject matter categories (e.g., process, machine, manufacture or composition of matter). Claims 15-20 are directed to a device. 
Claims 15-20 are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claim limitations recite a revised step 2A, prong one, abstract idea (a mental process involving observation and evaluation which could be performed in the human mind). Claims 15-20 are directed to a device for updating a motion plan based on a goal state and a curiosity reward. This limitation is a simple process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the claims encompass a driver deciding to accelerate to see a preceding vehicle instead of changing lanes to pass the preceding vehicle. Thus, the claims recite a mental process.
Claims 15-20 do not include any revised step 2A, prong two, additional elements.
Claims 15-20 include the step 2B additional elements of a non-transitory computer readable storage medium, a computer and a processor. Applicant’s specification does not provide any indication that the medium, computer and processor are anything other than a conventional medium, computer and processor. Updating a motion plan is a well-understood, routine and conventional function when claimed using a generic medium, computer and processor. Media, computers and processors are widely prevalent and in common use in autonomous vehicles. A medium, computer and processor are not significantly more than the judicial exception since they are well-understood, routine and conventional features previously known to the autonomous vehicle industry. Therefore, claims 15-20 are rejected under 35 U.S.C. 101.
Examiner suggests amending the independent claims to include a limitation which positively recites a control function, such as “maneuvering the agent based on the updated motion plan”.
See, the 2019 Revised Patent Subject Matter Eligibility Guidance, which is available on the USPTO Website.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-11, 13-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wilkinson et al. (US-2021/0080955-A1, hereinafter Wilkinson).
Regarding claim 1, Wilkinson discloses:
a goal state module configured to calculate (paragraphs [0186-0187]; FIG. 1, autonomy computing system-120; and FIG. 8, obtain scene data descriptive of objects-802, and determine subproblems based on scene data-804);
a goal state of an agent in goal the environment (paragraphs [0106-0107], perform a certain action without increasing the potential risk to the vehicle and/or violating any traffic laws);
a curiosity module configured to: (paragraphs [0188-0193]; FIG. 1, perception system-124, prediction system-126, state data-130, prediction data-132, scene data-152, and uncertainty data-154; and FIG. 8, generate branching policy based on the subproblems-806, and determine costs associated with branching policy-808);
determine an uncertainty value for the environment (paragraphs [0144-0158]);
calculate a curiosity reward based on the uncertainty value (paragraph [0144]);
a planning module configured to update a motion plan (paragraphs [0194-0195]; FIG. 1, motion planning system-128, motion plan data-134, and decision system-150; and FIG. 8, select motion plan based on costs associated with branching policy-810, and implementing motion plan for vehicle-812); and
based on the goal state and the curiosity reward (paragraphs [0106-0107] and [0144]).
Regarding claims 2, 9 and 16, Wilkinson further discloses:
wherein the uncertainty value is based sensor accuracy of a sensor of the agent (paragraphs [0149] and [0152-0153]).
Regarding claims 3, 10 and 17, Wilkinson further discloses:
wherein the uncertainty value is based on an object in the environment (paragraphs [0146-0148]).
Regarding claims 4, 11 and 18, Wilkinson further discloses:
wherein the curiosity reward is a accumulative belief state entropy over a planning horizon (paragraphs [0144-0147]); and
wherein the planning horizon is based on an amount of time from an initial action (paragraphs [0144-0147]).


Regarding claims 6 and 13, Wilkinson further discloses:
wherein the agent is a host vehicle (paragraph [0088] and FIG. 1, vehicle-102, and vehicle computing system-112);
wherein the environment is a roadway (paragraph [0095]); and
wherein the goal state is based on a planned maneuver of the host vehicle (paragraphs [0106-0107]).
Regarding claims 7 and 14, Wilkinson further discloses:
wherein the uncertainty value for the roadway is based on a proximate vehicle on the roadway (paragraphs [0147-0148] and [0155]).
Regarding claim 8, Wilkinson further discloses:
calculating (paragraphs [0186-0187]; FIG. 1, autonomy computing system-120; and FIG. 8, obtain scene data descriptive of objects-802, and determine subproblems based on scene data-804);
a goal state of a goal of the agent associated with the environment (paragraphs [0106-0107], perform a certain action without increasing the potential risk to the vehicle and/or violating any traffic laws);
determining (paragraphs [0188-0193]; FIG. 1, perception system-124, prediction system-126, state data-130, prediction data-132, scene data-152, and uncertainty data-154; and FIG. 8, generate branching policy based on the subproblems-806, and determine costs associated with branching policy-808);
an uncertainty value for the environment (paragraphs [0144-0158]);
calculating a curiosity reward based on the uncertainty value (paragraph [0144]);
updating a motion plan (paragraphs [0194-0195]; FIG. 1, motion planning system-128, motion plan data-134, and decision system-150; and FIG. 8, select motion plan based on costs associated with branching policy-810, and implementing motion plan for vehicle-812); and
based on the goal state and the curiosity reward (paragraphs [0106-0107] and [0144]).
Regarding claim 15, Wilkinson further discloses:
A non-transitory computer readable storage medium storing instructions that when executed by a computer having a processor to perform a method for agent exploration of an agent in an environment, the method comprising: (paragraphs [0204-0207]);
calculating (paragraphs [0186-0187]; FIG. 1, autonomy computing system-120; and FIG. 8, obtain scene data descriptive of objects-802, and determine subproblems based on scene data-804);
a goal state of a goal of the agent associated with the environment (paragraphs [0106-0107], perform a certain action without increasing the potential risk to the vehicle and/or violating any traffic laws);
determining (paragraphs [0188-0193]; FIG. 1, perception system-124, prediction system-126, state data-130, prediction data-132, scene data-152, and uncertainty data-154; and FIG. 8, generate branching policy based on the subproblems-806, and determine costs associated with branching policy-808);
an uncertainty value for the environment (paragraphs [0144-0158]);
calculating a curiosity reward based on the uncertainty value (paragraph [0144]);
updating a motion plan (paragraphs [0194-0195]; FIG. 1, motion planning system-128, motion plan data-134, and decision system-150; and FIG. 8, select motion plan based on costs associated with branching policy-810, and implementing motion plan for vehicle-812); and
based on the goal state and the curiosity reward (paragraphs [0106-0107] and [0144]).




Regarding claim 20, Wilkinson further discloses:
wherein the agent is a host vehicle (paragraph [0088] and FIG. 1, vehicle-102, and vehicle computing system-112);
wherein the environment is a roadway (paragraph [0095]); 
wherein the goal state is based on a planned maneuver of the host vehicle (paragraphs [0106-0107]); and
wherein the uncertainty value for the roadway is based on a proximate vehicle on the roadway (paragraphs [0147-0148] and [0155]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Englard et al. (US-2019/0113927-A1) discloses a system for controlling an autonomous vehicle using cost maps. A motion planner learns a mapping of states to actions that maximizes the rewards over a suitable time interval (paragraph [0145]).
Shalev-Shwartz et al. (US-2019/0377354-A1) discloses a system for navigating with sensing uncertainty. Based on reward feedback, the system learns to produce desirable navigational actions (paragraph [0178]).






Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA L WEBER whose telephone number is (303)297-4249. The examiner can normally be reached 8:30-5:00 MTN.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 3134464821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TAMARA L. WEBER
Examiner
Art Unit 3667



/TAMARA L WEBER/               Examiner, Art Unit 3667